Title: From Benjamin Franklin to Crocco, 15 December 1783
From: Franklin, Benjamin
To: Crocco, Giacomo Francisco


          
            Sir,
            Passy, Dec. 15. 1783
          
          I have just received the Letter you did me the honour of writing to me the 25th. past. I did indeed receive your former Letter of July, but being totally a Stranger to the mentioned Proceedings of Mr. Montgomery and having no Orders from Congress on the Subject, I knew not how to give you any satisfactory answer, till I should receive farther Information; and I communicated your Letter to Mr. Jay, Minister of the United States for Spain, in whose District Mr. Montgomery is, and who is more at hand than I am for commencing that Negociation. Mr. Jay who is at present in England, has possibly written to you, tho’ his Letter may have miscarried, to acquaint you, that Mr. Montgomery had probably no Authority from Congress to take the Step he has done; and that it was not likely that they desiring to make a Treaty with the Emperor, would think of putting his Majesty to the Trouble of sending a Person to Paris to receive and conduct their Minister, since they have Ships, and could easily land him at Cadiz or present him at one of the Emperor’s Ports. We have however written to Congress, acquainting them, with what we had been informed of the good and favourable Dispositions of his Imperial Majesty to enter into a Treaty of Amity and Commerce with the United States; and we have no doubt but that as soon as their Affairs are a little settled, which by so severe a War carried on in the Bowels of their Country by one of the most powerful Nations of Europe, have necessarily been much deranged, they will readily manifest equally good Dispositions; and take all the proper Steps to cultivate and secure the Friendship of a Monarch, whose Character, I know, they have long esteemed and respected. I am, Sir, Your most obedient & most humble Servant
          
            B Franklin
            M Crocco
          
        